Citation Nr: 0513364	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
skull fracture.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1990, July 1998, and May 1999 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Columbia, South Carolina.  In April 
1990, the RO denied service connection for a left foot 
disorder and, in July 1998, the RO denied an increased 
evaluation for the veteran's service-connected bilateral 
hearing loss.  In the May 1999 rating decision, the RO 
determined that the veteran had failed to submit new and 
material evidence to reopen the claims for service connection 
for an acquired psychiatric disorder, residuals of a head 
injury, and residuals of a right knee injury.

In March 2001, the Board issued a decision in which it 
declined to find that new and material evidence had not been 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder, residuals of a skull fracture, 
and residuals of a right knee injury, and denied entitlement 
to a compensable evaluation for hearing loss.  In addition, 
the Board remanded the issue of entitlement to service 
connection for a left foot disorder to the RO for further 
development.  In a June 2003 determination, the RO granted 
service connection for a left foot disorder and awarded a 
compensable disability evaluation, which constituted a full 
grant of the benefit sought as to that claim.

The veteran appealed the Board's March 2001 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, briefs filed by the appellant averred that remand 
was required due to the recent enactment of the


Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  In an Order of 
December 2002, the CAVC vacated and remanded those parts of 
the Board's decision which had denied the appellant's request 
to reopen his claims for service connection for an acquired 
psychiatric disorder, residuals of a skull fracture, and 
residuals of a right knee injury and remanded the matters.  
As set forth in detail below, the VCAA substantially amended 
existing law regarding the requirement of a well-grounded 
claim, and the notice and assistance to be afforded claimants 
for veteran's benefits.  A copy of the CAVC's Order in this 
matter has been placed in the claims file.  The CAVC did not 
hear the matter regarding the issue of entitlement to service 
connection for a left foot disorder that was remanded to the 
RO by the Board.  In addition, the CAVC did not issue an 
order with regard to the issue of entitlement to a 
compensable evaluation for service-connected hearing loss, 
and the Board's decision in that instance is accordingly 
presumed to be affirmed.

In March 2004, the Board remanded the veteran's claims to the 
RO, via the Appeals Management Center (AMC), for further 
procedural development.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the veteran.


REMAND

Subsequent to the Board's March 2001 decision, records added 
to the file reveal that the veteran repeatedly reported that 
he was totally disabled and in receipt of Social Security 
Administration (SSA) benefits.  In a September 2002 signed 
statement to his United States Senator, the veteran said he 
had received SSA benefits since 1994 for his "nerve" 
condition.  The CAVC has held that, where VA has notice that 
the veteran is receiving disability benefits from SSA, and 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents


on which the decision was based.  See Baker v. West, 11 Vet. 
App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  
Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA.  See Tetro v. Gober, supra.  Accordingly, the 
veteran's records should be obtained in connection with his 
service connection claims.  

In addition, service medical records reflect that the veteran 
was evidently hospitalized several times from approximately 
late October to early December 1975, including in October or 
November 1975, at Fort Polk, Louisiana, when acute brain 
syndrome was diagnosed; from November 13-17, 1975, at the 
U.S. Darnall Army Hospital, Fort Hood, Texas, when latent 
schizophrenia was diagnosed; and from November 29-December 5, 
1975, at the U.S. Army Hospital; Fort Polk, Louisiana, when 
mescaline intoxication, Thorazine reaction, Parkinsonian 
syndrome secondary to phenothiazine, and left parietal 
fracture, old, were diagnosed.  However, treatment records of 
these hospitalizations are not among the veteran's service 
medical records, and the Board believes that efforts should 
be made to obtain them. 

When the veteran was examined by VA in August 1976, a 
psychiatric disorder was not diagnosed.  VA treatment records 
dated through April 2002 include diagnoses of schizophrenia, 
chronic undifferentiated type.

The Board regrets any further delay in the adjudication of 
the veteran's claims, however, due process and fairness 
demands that this case be REMANDED to the RO for the 
following action:

1.  The RO should contact the Social Security 
Administration and request copies of all medical 
records and administrative decisions considered 
in regard to the veteran's claim for SSA 
disability benefits.


2.  The RO should specifically request that the 
National Personnel Records Center (NPRC), or any 
other appropriate organization, or the medical 
facility itself, provide all additional service 
medical records (inpatient, outpatient, and 
Mental Hygiene clinic records) regarding 
treatment for a psychiatric disorder, including, 
but not limited to, (1) those pertaining to 
hospitalization in October or November 1975, at 
Fort Polk, Louisiana, when acute brain syndrome 
was diagnosed; (2) records of a November 13-17, 
1975, hospitalization at US Darnall Army 
Hospital, Fort Hood, Texas, when latent 
schizophrenia was diagnosed; and (3) records from 
a November 29-December 5, 1975, hospitalization 
at the US Army Hospital; Fort Polk, Louisiana, 
when mescaline intoxication, Thorazine reaction, 
Parkinsonian syndrome secondary to phenothiazine, 
and left parietal fracture, old, were diagnosed.  
Copies of all record requests and responses 
should be included in the claims file

3.  Then, the veteran should be scheduled for 
appropriate VA psychiatric examination to 
determine the etiology of any psychiatric 
disorder found to be present.  The veteran's 
medical records, particularly his service medical 
records, should be reviewed by the examiner prior 
to examination.  A complete history of the 
claimed disorder should be obtained from the 
veteran.  All indicated tests and studies should 
be conducted and all clinical findings should be 
reported in detail.  The examiner should be 
requested to provide an opinion concerning the 
etiology of any diagnosed psychiatric disorder, 
e.g. undifferentiated schizophrenia, found to be 
present, to include whether it is at least as 
likely as not (i.e., at least a 50-50 degree of 
probability) that any such disorder noted was 
caused by military service, including the 
findings noted in November 1975 (acute psychotic 
episode with a need to rule out schizophrenia, 
latent schizophrenia, acute schizophrenia-
resolved, and nervous disorder with a need to 
rule out somatic disease) and in December 1975 
(mescaline intoxication, Thorazine reaction, 
Parkinsonian syndrome secondary to phenothiazine, 
and left parietal fracture, old), or whether such 
an etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  A rationale 
should be provided for all opinions expressed.  
The veteran's claims files should be made 
available to the examiner in conjunction with the 
examination, and the examination report should 
indicate whether the examiner reviewed the 
veteran's medical records.

4.  Thereafter, the RO should readjudicate the 
veteran's claims as to whether new and material 
evidence was submitted to reopen claims for 
service connection for an acquired psychiatric 
disorder and residuals of a skull fracture and 
right foot injury.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the January 2005.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



